Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, County Court’s deference to the decision of defendant to forgo a jury charge for lesser included offenses denied him the expert judgment of counsel, to which the Sixth Amendment entitles him. Upon our review of the motion papers, we conclude that the issue may have merit. Therefore, the order of June 6, 2008 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before July 25, 2013.
Present—Smith, J.E, Fahey, Peradotto and Lindley, JJ.